 
GC CHINA TURBINE CORP.


MANAGEMENT AGREEMENT


This MANAGEMENT AGREEMENT (the “Agreement”), dated as of November 8, 2010 (the
“Effective Date”), in entered into by and between GC CHINA TURBINE CORP., a
Nevada corporation located at No. 86, Nanhu Avenue, East Lake Development Zone,
Wuhan, Hubei Province 430223, People’s Republic of China (the “Company”), and
PING YE (the “Consultant”).


WHEREAS, Consultant has substantial expertise that may be useful to the Company,
which the Company desires to obtain; and


WHEREAS, the Company desires to retain Consultant to provide certain consulting
services to the Company and Consultant is agreeable to performing such services
for the Company pursuant to the terms set forth herein.


NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.
SERVICES AND COMPENSATION



(a)           Services.  Consultant shall serve as the Company’s Chief Financial
Officer and shall perform the customary duties and responsibilities implied by
such position including, without limitation, such duties and responsibilities
set forth in Exhibit A attached hereto, subject to the power and authority of
the Board to overrule actions of officers of the Company (collectively, the
“Services”).  In such capacity, Consultant shall report directly to the Board of
Directors of the Company (the “Board”) and the Chief Executive Officer.  It is
expected that Consultant shall devote such time and business efforts as is
customary, reasonable and incident to the position of Chief Financial Officer of
a business such as the Company, including without limitation, performance of the
Services.


(b)           Monthly Retainer.  The Company shall pay Consultant a fee of eight
thousand three hundred and thirty three dollars ($8,333) per month payable on
the Company’s monthly payroll date.  Such fees shall be earned when paid and are
non-refundable.


(c)           Additional Compensation.  For each hour over eighty (80) hours per
thirty days (“Maximum Hours”) worked by Consultant on location at the Company’s
offices in Wuhan, People’s Republic of China (“Onsite Excess Hours”), the
Company will pay the Consultant as follows upon completion of such onsite
Services: (i) $100 per hour for the first month, (ii) $75 per hour for the
second month and (iii) $50 per hour for the third month. Any partial periods
shall be prorated accordingly. Additionally, at the end of each six-month period
after the Effective Date (the “Semi Annual Bonus Evaluation”), the Company and
the Consultant shall determine in good faith the aggregate number of hours
worked by Consultant in the preceding six (6) month period in excess of four
hundred eighty (480) hours, less any Onsite Excess Hours. Consultant shall be
required to keep  reasonably detailed record of hours worked. All such
calculated excess hours worked shall entitle Consultant to a bonus payment of
$100 per hour, such payment to be made to the Consultant as soon as practicable
after the Semi-Annual Bonus Evaluation.

 
1

--------------------------------------------------------------------------------

 


(d)           Transaction Bonus.  In the event that a transaction for which
Consultant is primarily responsible (such determination of primary
responsibility being made in good faith by the Board) results in (i) the closing
of a financing via an equity offering or a debt issuance, (ii) a successful
merger or acquisition for the benefit of the Company and its shareholders, or
(iii) a business expansion by the Company outside of China, the Company shall
pay Consultant a bonus payment in the amount of fifty thousand dollars
($50,000).


(e)           Non-Qualified Stock Options.   Company management is obligated to
present an equity incentive plan (which includes non-qualified options) to the
Board for approval no later than one hundred twenty (120) days from the
Effective Date.  Consultant, shall be granted a non-qualified stock option
(“Option”) to purchase a certain number of shares of common stock of the Company
(the “Option Shares”) within one hundred twenty days (120) days of the Effective
Date at an exercise price equal to the average closing price of the Company’s
common stock, as quoted on the over-the-counter Bulletin Board, during the five
consecutive trading day-period immediately prior to the date of grant.   The
number of Option Shares shall be equal to the greater of: (i) one third (1/3) of
the number of option shares awarded to the Company’s Chief Executive Officer, or
(ii) 11.67% -13.33% of the total option shares available for issuance under the
Company’s equity incentive plan.  The terms and conditions of the Option shall
be agreed upon by Consultant and the Company under a separate Option agreement
to be entered into after the Effective Date.  In the event that the Board does
not approve an equity incentive plan within one hundred twenty (120) days from
the Effective Date, or the Company fails for any reason to issue the Option
Shares as required by this paragraph, the Company shall pay to the Consultant,
as liquidated damages and not as a penalty, an amount mutually agreed by both
parties in good faith.


(f)            Expenses. It is expressly agreed and acknowledged that the
Company shall pay or reimburse Consultant up to, but not exceeding, fifty
dollars ($50) per month as a communication subsidy in connection with
Consultant’s Company-related communications (i.e., via telephone, facsimile,
e-mail, etc.). The Company will pay or reimburse Consultant for all reasonable
and necessary out-of-pocket transportation, travel, and other expenses
reasonably incurred by Consultant in the conduct of the business of the Company
subject to the following conditions: (i) Consultant shall, at the beginning of
each month, prepare and submit to the Company a budget for that month which can
be implemented upon the written approval of the Company (the “Monthly Budget”);
(ii) for any expenses that are not listed in the Monthly Budget, the Consultant
agrees to obtain prior written approval from the Company; and (iii) Consultant
shall submit all applicable itemized vouchers, receipts or other documentation
with respect to approved expenses.


2.
PROPRIETARY INFORMATION; CONFIDENTIALITY



(a)           “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customers, customer
lists, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, in addition to financial, accounting, statistical,
marketing and personnel information of the Company and/or its customers or other
third-parties or other business information disclosed by the Company either
directly or indirectly in writing, orally or by drawings or inspection of parts
or equipment.


(b)           Consultant while performing the Services, will be exposed to and
handling the Company’s Confidential Information.  Consultant will not, during or
subsequent to the term of this Agreement, use the Company’s Confidential
Information for any purpose whatsoever other than the performance of the
Services on behalf of the Company or disclose the Company’s Confidential
Information to any third party unless such disclosure is ordered by a court of
competent jurisdiction or is otherwise required by law.  Consultant agrees that
the restrictions in this Section 2 shall also apply to Confidential Information
conceived, originated, discovered or developed by Consultant during the term of
this Agreement.  It is understood that said Confidential Information shall
remain the sole property of the Company. Consultant further agrees to take all
reasonable precautions to prevent any unauthorized disclosure of such
Confidential Information. Confidential Information does not include information
which (i) is known to Consultant at the time of disclosure to Consultant by the
Company which can be reasonably evidenced by Consultant, (ii) has become
publicly known and made generally available through no wrongful act of
Consultant, or (iii) has been rightfully received by Consultant from a third
party who is authorized to make such disclosure.

 
2

--------------------------------------------------------------------------------

 


(c)           Consultant agrees that Consultant will not, during the term of
this Agreement, improperly use or disclose any proprietary information or trade
secrets of any former or current employer or other person or entity with which
Consultant has an agreement or duty to keep in confidence information acquired
by Consultant, if any, and that Consultant will not bring onto the premises of
the Company any unpublished document or proprietary information belonging to
such employer, person or entity unless consented to in writing by such employer,
person or entity.  Consultant will indemnify the Company and hold it harmless
from and against all claims, liabilities, damages and expenses, including
reasonable attorneys fees and costs of suit, arising out of or in connection
with any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Company’s use of the work product of Consultant under
this Agreement.


(d)           Consultant recognizes that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Consultant agrees that Consultant owes the Company and such third
parties, during the term of this Agreement and thereafter, a duty to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out the Services for the Company consistent with the
Company’s agreement with such third party.


(e)           Return of Property.  Upon the termination of this Agreement, or
upon Company’s earlier request, Consultant will deliver to the Company all
devices, records, data, disks, computer files, notes, reports, proposals, lists,
correspondence, materials, equipment, other documents or property, reproductions
of any aforementioned items developed by Consultant pursuant in the performance
of the Services to the Company, or Confidential Information that Consultant may
have in Consultant’s possession or control.


(f)            Consultant Information.  Consultant represents and warrants to
the Company that information provided by Consultant in connection with this
Agreement and any supplemental information provided to the Company is complete,
true and materially correct in all respects.   Consultant has not omitted any
information that is or may reasonably be considered necessary or useful to
evaluate the information provided by Consultant to the Company.  Consultant
shall immediately notify the Company in writing of any change in the accuracy or
completeness of all such information.


(g)           Other Agreements.  Consultant represents that the performance of
all the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by Consultant in confidence or in
trust prior to the execution of this Agreement.  Consultant has not and shall
not: (i) disclose or use in the course of the Services to the Company, any
proprietary or trade-secret information belonging to another; or (ii) enter into
any oral or written agreement in conflict with this Agreement.

 
3

--------------------------------------------------------------------------------

 


3.
OWNERSHIP



(a)           Consultant agrees that all copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries and trade
secrets conceived, made or discovered by Consultant, solely or in collaboration
with others, during the period of this Agreement which relate in any manner to
the business of the Company that Consultant may be directed to undertake,
investigate or experiment with, or which Consultant may become associated with
in work, investigation or experimentation in the line of business of Company in
performing the Services hereunder (collectively, “Inventions”), are the sole
property of the Company. In addition, any Inventions which constitute
copyrightable subject matter shall be considered “works made for hire” as that
term is defined in the United States Copyright Act.  Consultant further agrees
to assign (or cause to be assigned) and does hereby assign fully to the Company
all Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto.  Attached as Exhibit B hereto is
a list describing all inventions, original works of authorship, developments,
improvements and trade secrets which were made by Consultant prior to the date
of this Agreement, which belong to Consultant, and which are not assigned to the
Company (“Prior Inventions”).  Consultant represents and warrants that no patent
applications relating to Inventions or Prior Inventions are pending under
Consultant’s name and no Inventions or designs provided to the Company have been
used by prior customers of Consultant or patented by such customers.


(b)           Consultant agrees to assist Company, or its designee, at the
Company’s expense, in every proper way to secure the Company’s rights in the
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company shall deem necessary in order to
apply for and obtain such rights and in order to assign and convey to the
Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto.  Consultant
further agrees that Consultant’s obligation to execute or cause to be executed,
when it is in Consultant’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.


(c)           Consultant agrees that if in the course of performing the
Services, Consultant incorporates into any Invention developed hereunder any
invention, improvement, development, concept, discovery or other proprietary
information owned by Consultant or in which Consultant has an interest, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, use and
sell such item as part of or in connection with such Invention.


4.
UNFAIR COMPETITION; NON-SOLICITATION



(a)           Unfair Competition.  During the term of this Agreement, Consultant
has a duty of loyalty and a fiduciary responsibility to the Company.  Consultant
shall not, directly or indirectly, whether as a partner, employee, creditor,
stockholder, or otherwise, promote, participate, or engage in any activity or
other business which is directly competitive to the current operations of the
Company or the currently contemplated future operations of the Company.   The
obligation of Consultant not to compete with the Company shall not prohibit
Consultant from owning or purchasing not more than a five percent (5%)
beneficial interest in any securities that are regularly traded on a recognized
stock exchange or on the over-the-counter market subject to relevant federal and
state securities laws.  To the fullest extent permitted by law, upon the
termination of this Agreement for any reason, Consultant shall not use any of
the Confidential Information to directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director, or any other individual or representative capacity, engage or
participate in any business, wherever located, that is in direct competition
with the business of the Company.  Should any portion of this Section be deemed
unenforceable because of the scope, duration or territory encompassed by the
undertakings of the Consultant hereunder, and only in such event, then
Consultant and the Company consent and agree to such limitation on scope,
duration or territory as may be finally adjudicated as enforceable by a court of
competent jurisdiction after the exhaustion of all appeals.

 
4

--------------------------------------------------------------------------------

 


(b)           Non-Solicitation of Customers.  While providing Services to the
Company, Consultant shall not divert or attempt to divert (by solicitation or
other means), whether directly or indirectly, the Company’s customers for the
purpose of inducing or encouraging them to sever their relationship with the
Company or to solicit them in connection with any product or service competing
with those products and services offered and sold by the Company.  Also, to the
fullest extent permissible under applicable law, following termination of this
Agreement for any reason, Consultant agrees not use any of the Confidential
Information to directly or indirectly divert or attempt to divert (by
solicitation or other means) the Company’s customers for the purpose of inducing
or encouraging them to sever their relationship with the Company or to solicit
them in connection with any product or service competing with those products and
services offered and sold by the Company.


(c)           Non-Solicitation of Employees.  To the fullest extent permissible
under applicable law, Consultant agrees that both during the period of this
Agreement and for a period of two (2) years following termination of this
Agreement, Consultant shall not take any action to induce employees or
independent contractors of the Company to sever their relationship with the
Company and accept an employment or an independent contractor relationship with
any other business.   However, this obligation will not affect any
responsibility Consultant may have as an employee of the Company with respect to
the bona fide hiring and firing of Company personnel.


5.
TRADE SECRETS



Consultant shall not disclose to any others, or take or use for Consultant’s own
purposes or purposes of any others, during the term of this Agreement or at any
time thereafter, any of the Company’s trade secrets, including without
limitation, Confidential Information, customer lists, computer programs,
applications, hardware or software or intellectual property of the
Company.  Consultant agrees that these restrictions shall also apply to (i)
trade secrets belonging to third parties in Company’s possession and (ii) trade
secrets conceived, originated, discovered or developed by Consultant during the
term of this Agreement relating to the affairs of the Company.


6.
REPORTS



Consultant agrees that it will from time to time during the term of this
Agreement, or any extension thereof, keep the Company advised as to Consultant’s
progress in performing the Services hereunder and that Consultant will,
commensurate with her position as Chief Financial Officer and as requested by
the Board, prepare written reports with respect thereto.  It is understood that
the time required in the preparation of such written reports shall be considered
time devoted to the performance of Consultant’s Services.


7.
CONFLICTING OBLIGATIONS



Consultant certifies that Consultant has no outstanding agreement or obligation
that is in conflict with any of the provisions of this Agreement, or that would
preclude Consultant from complying with the provisions hereof, and further
certifies that Consultant will not enter into any such conflicting agreement
during the term of this Agreement.


 
5

--------------------------------------------------------------------------------

 

8.
TERM AND TERMINATION



(a)          This Agreement will commence on the date first written above and
will continue for six (6) months from the date first set forth above (the
“Initial Term”) or until termination as provided below.  At the end of the
Initial Term the parties shall agree as to the renewal terms of this Agreement
in writing.


(b)          Either party hereto may terminate this Agreement upon thirty (30)
days prior written notice to the other party.


(c)          Either party may terminate this Agreement for material breach by
the other party which is not cured after fourteen (14) days written notice to
the breaching party.


(d)          Upon such termination all rights and duties of the parties toward
each other shall cease except:


(i)           that the Company shall be obliged to pay, within thirty (30) days
of the effective date of termination, all amounts owing to Consultant for
Services performed prior to the termination date and related expenses, if any,
in accordance with the provisions of Section 1; provided that if there is a
dispute as to the amount owed to Consultant, the Company shall pay within such
thirty (30) day period the undisputed amount, and the parties will work together
in good faith to determine the amount owed; and provided further that if the
parties cannot agree on the amount owed within forty-five (45) days after the
effective date of termination, the parties will jointly select an arbitrator to
resolve such dispute, and the judgment of such arbitrator shall be final and
binding on the parties; and


(ii)           Sections 2, 3, 4, 5, 8 and 12 shall survive termination of this
Agreement.


9.
ASSIGNMENT



Neither this Agreement nor any right hereunder or interest herein may be
assigned, delegated or transferred by Consultant without the express written
consent of the Company.


10.
INDEPENDENT CONTRACTOR



Nothing in this Agreement shall in any way be construed to constitute Consultant
as an agent, employee or representative of the Company, but Consultant shall
perform the Services hereunder as an independent contractor. Consultant agrees
to furnish (or reimburse the Company for) all tools and materials necessary to
accomplish this Agreement, and shall incur all expenses associated with
performance, except as provided herein.  Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement, and Consultant agrees to and acknowledges
the obligation to pay all self-employment and other taxes thereon.  Consultant
further agrees to indemnify the Company and hold it harmless to the extent of
any obligation imposed on Company to pay in withholding taxes or similar payroll
related penalties and taxes.


11.
EQUITABLE RELIEF



Consultant agrees that it would be impossible or inadequate to measure and
calculate the Company’s damages from any breach of the covenants set forth in
Sections 2, 3, 4, and 5 herein. Accordingly, Consultant agrees that if
Consultant breaches Sections 2, 3, 4, or 5, the Company will have available, in
addition to any other right or remedy available, the right to obtain from any
court of competent jurisdiction an injunction restraining such breach or
threatened breach and specific performance of any such provision.  Consultant
further agrees that no bond or other security shall be required in obtaining
such equitable relief and Consultant hereby consents to the issuances of such
injunction and to the ordering of such specific performance.

 
6

--------------------------------------------------------------------------------

 


12.
GOVERNING LAW; JURISDICTION; ARBITRATION



This Agreement shall be governed and construed and enforced in accordance with
the internal, substantive laws of the State of Nevada, without giving effect to
the conflict of law rules thereof.  Any dispute or controversy between the
Company and Consultant, arising out of or relating to this Agreement, the breach
of this Agreement, or otherwise, shall be settled by binding arbitration in New
York, New York administered by the American Arbitration Association in
accordance with its commercial rules then in effect by a single
arbitrator.  Both the Company and Consultant shall be precluded from bringing or
raising in court or another forum any dispute that was or could have been
submitted to binding arbitration.  This arbitration requirement does not apply
to claims for any provisional or injunctive relief remedies as set forth in the
Nevada Rules of Civil Procedure (or any statute or law of similar effect
concerning provisional or injunctive relief remedies in any other applicable
jurisdiction). The parties irrevocably agree to submit to the jurisdiction of
the federal and state courts within New York for any injunctive relief and in
connection with any suit arising out of the confirmation or enforcement of any
award rendered by the arbitrator, and waive any defense based on forum non
convenience or improper venue with respect thereto.  


Each party shall pay their own attorney’s fees and costs.  The parties will be
permitted to conduct discovery as provided by the Nevada Rules of Civil
Procedure.  The arbitrator shall, within thirty (30) days after the conclusion
of the arbitration, issue a written award setting forth the factual and legal
bases for his or her decision and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. No remedy
conferred in this Agreement upon Consultant or the Company is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy conferred herein or
now or hereafter existing at law or in equity or by statute or otherwise.
 
NOTE:  THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EACH PARTY’S RIGHT TO A
JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS
OF CONSULTANT’S RELATIONSHIP WITH THE COMPANY.


13.
TAX ADVICE



Consultant acknowledges that Consultant has not relied and will not rely upon
the Company or the Company’s counsel with respect to any tax consequences
related to the terms and conditions of this Agreement.  Consultant assumes full
responsibility for all such consequences and for the preparation and filing of
all tax returns and elections which may or must be filed in connection with this
Agreement.


14.
REPRESENTATION



The parties to this Agreement, and each of them, acknowledge, agree, and
represent that it: (a) has directly participated in the negotiation and
preparation of this Agreement; (b) has read the Agreement and has had the
opportunity to discuss it with counsel of its own choosing; (c) it is fully
aware of the contents and legal affect of this Agreement; (d) has authority to
enter into and sign the Agreement; and (e) enters into and signs the same by its
own free will.
 
15.
ENTIRE AGREEMENT AND AMENDMENTS



This Agreement is the entire agreement of the parties and supersedes any prior
or contemporaneous agreements whether oral or written between them with respect
to the subject matter hereof.  This Agreement may be changed only if agreed to
in writing by both parties.

 
7

--------------------------------------------------------------------------------

 


16.
COUNTERPARTS



This Agreement may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.


17.
SEVERABILITY



If any provision of this Agreement is held to be unenforceable for any reason,
such provision shall be adjusted rather than voided, if possible, in order to
achieve the intent of the parties to the maximum extent possible.  In any event,
all other provisions of this Agreement shall be deemed valid and enforceable to
the full extent possible.


18.
WAIVER



The waiver of any term or condition contained in this Agreement by any party to
this Agreement shall not be construed as a waiver of a subsequent breach or
failure of the same term or condition or a waiver of any other term or condition
contained in this Agreement.


[Remainder of Page Intentionally Left Blank.  Signature Page Follows.]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.



 
GC CHINA TURBINE CORP.
       
By:
/s/ Qi Na
 
Name: 
Qi Na
 
Title:
Chief Executive Officer
         
/s/ Ping Ye
 
PING YE


 
9

--------------------------------------------------------------------------------

 

EXHIBIT A


CFO Responsibilities and Duties  for GC China Turbine Corp.


·
Review the Company’s historical accounting records;



·
Develop and implement internal controls over financial reporting in accordance
with the Sarbanes-Oxley Act of 2002 and related corporate governance policies
(ongoing responsibility);



·
Review the current financial department’s structure and the qualifications
necessary for accounting staff to perform their job duties for the Company;
propose and make changes if necessary;



·
Interact with the Company’s internal accounting staff and provide training to
them;



·
Evaluate the Company’s current needs, prepare a presentation in Microsoft
Powerpoint format to the Company’s management, assist to establish internal
audit department if desired (e.g. create an ideal structure suitable to the
Company), 1) measure the internal audit function, 2) recruit, develop and retain
staff (e.g. evaluate staff qualifications), 3) provide training on reporting of
critical findings;



·
Serve as a liaison with the Company’s auditors and securities attorneys
regarding filing and reporting requirements;



·
Review consolidated financial statements including footnotes that the Company’s
auditors prepare; in coordination with the Company’s attorneys, prepare, review
and execute Forms 8-K, 10-Q and 10-K filings, including preparation and review
of MD&A in connection therewith, on an ongoing basis; ensure that filings with
the United States Securities and Exchange Commission (“SEC”) are timely filed,
complete and accurate;



·
Assist the Company with all financing activities, including debt or equity
financing, merger & acquisition transactions;



·
Prepare as may be required, forecasts, budgets and financial models for the
Company on an ongoing basis; develop, maintain and update all financial
forecasts and models related to the Company’s operations and be able to explain
and support all assumptions included within the financial forecasts and models;



·
Maintain the books and records of the US bank account(s) and the US office for
the parent company;



·
Prepare and file any appropriate U.S. state and U.S. Federal tax filings and
coordinate any foreign tax returns as necessary;



·
Meet with Company management and visit the Company’s operating facilities in
China, as required;



·
Participate at investor meetings and conferences as may be required
(approximately 3-4 conferences per year), function as the Company’s primary
representative with individual and institutional investors, take phone calls
from the financial community and investors, be available for conference calls,
on-site meetings, road shows (approximately 1-2 weeks per quarter) in the United
States of America or Asia, and potentially elsewhere;



·
Coordinate all financial presentations as requested for Board meetings &
shareholder meetings;



·
As necessary and by order of the Board, manage all communications and activities
with the Company’s securities attorneys, auditors, stock transfer agent,
investor relations firm and the SEC; and



·
Perform other activities appropriate to the responsibilities of being the Chief
Financial Officer.

 
 
10

--------------------------------------------------------------------------------

 

EXHIBIT B


LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP



Title
 
Date
 
Identifying Number or Brief Description
                                       



__
No inventions or improvements

 
__
Additional Sheets Attached

 
Signature of Consultant:
         

 
Print Name of Consultant:
             PING YE
 



Date:                                                      



 
Acknowledged and agreed:
     
GC CHINA TURBINE CORP.
       
By: 
         
Name: Qi Na
     
Title: Chief Executive Officer
     
Date: November 8, 2010

 
11

--------------------------------------------------------------------------------

